UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 96-6546



GARY N. MCNAMARA,

                                               Plaintiff - Appellant,

          versus

PARRIS N. GLENDENING, Governor, State of
Maryland; NELSON SABATINI, Secretary, Maryland
Department of Health and Mental Hygiene; MARY
K. NOREN, Superintendent, Eastern Shore Hos-
pital Center; DAVID WILLIAMSON, M.D., Director
of Forensic Psychiatry, Eastern Shore Hos-
pital Center; KEVIN J. RICHARDS, PH.D., Staff
Psychologist, Clifton T. Perkins Hospital
Center; JOEL J. TODD, State's Attorney for
Worchester County; GARY MUMFORD, State's
Attorney for Worchester County; ANITA EARP
ROBINSON, Administrative Law Judge; RAUL
LOPEZ, Psychiatrist, Eastern Shore Hospital
Center,

                                              Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-95-
2138-AMD)


Submitted:   October 3, 1996               Decided:   October 10, 1996


Before ERVIN, LUTTIG, and MICHAEL, Circuit Judges.

Affirmed by unpublished per curiam opinion.
Gary N. McNamara, Appellant Pro Se.    John Joseph Curran, Jr.,
Attorney General, Susan Renee Steinberg, OFFICE OF THE ATTORNEY
GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:
     Appellant appeals from the district court's orders denying

relief on his 42 U.S.C. § 1983 (1994) complaint and denying his

motion for reconsideration. We have reviewed the record and the

district court's opinions and find no reversible error. Accord-

ingly, we affirm on the reasoning of the district court. McNamara
v. Glendening, No. CA-95-2138-AMD (D. Md. Mar. 12 & 28, 1996). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and
argument would not aid the decisional process.




                                                          AFFIRMED




                                2